Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001359
                                                         11-DEC-2014
                                                         01:53 PM

                          SCPW-14-0001359


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  SCARLETT A. TAYLOR, Petitioner,


                                 vs.


      THE HONORABLE GARY W.B. CHANG, JUDGE OF THE CIRCUIT

         COURT OF THE FIRST CIRCUIT, Respondent Judge, 


                                 and


               ELISA M. OMEECHEVARRIA, Respondent.



                        ORIGINAL PROCEEDING

                    (CIV. NO. 1CC 13-1-003006)


                                ORDER

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of petitioner Scarlett A. Taylor’s


letter dated November 17, 2014 and received on November 18, 2014,


which was filed as a petition for a writ of mandamus directed to


Judge Gary W.B. Chang, it appears petitioner is seeking: (1)


removal of Judge Gary W.B. Chang from presiding over Taylor v.


Omeechevarria, Civil No. 13-1-003006, which is presently pending


in the Circuit Court of the First Circuit and the appointment of


another judge to hear the case; and (2) supreme court review of


the appended motion/objections to a minute order dismissing the

circuit court case.   From a review of the record, it further


appears that there is a hearing scheduled on December 17, 2014,


and petitioner can raise any objections to the minute order at


that time and seek any further relief in the circuit court


related to the issues raised in her letter.   Petitioner also has


a remedy by way of appeal from any adverse judgment.     Therefore,


          IT IS HEREBY ORDERED that the petition for a writ of


mandamus directed to Judge Gary W.B. Chang is denied without


prejudice to any remedy petitioner may have in the pending


circuit court case and without prejudice to any remedy she may


have by way of appeal from any adverse judgment.   See Kema v.


Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39 (1999)

(writs of mandamus are not meant to supersede the legal

discretionary authority of the lower court, nor are they intended

to serve as legal remedies in lieu of normal appellate

procedures).

          DATED: Honolulu, Hawai'i, December 11, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2